ORDER

The petitioner* having filed a motion to stay trial court’s order of January 31, 1997, dissolving preliminary injunction, and the same having been submitted and duly considered by the Court,
IT IS ORDERED that that portion of the trial court’s order which dissolves the preliminary injunction is stayed pending further orders of this Court.
HOOPER, C.J., and ALMON, SHORES, KENNEDY, COOK, and SEE, JJ., concur.
HOUSTON, J., concurs specially.
MADDOX, J., dissents.
BUTTS, J., recuses himself.

 Note from the reporter of decisions: The word “petitioner” refers to Donald V. Watkins, who, as a party in case no. 1960930, pending in the Supreme Court, filed in that Court the motion addressed in this order.